Case 2:19-cv-09424-DSF-GJS Document 51 Filed 07/20/20 Page 1 of 1 Page ID #:365


                                                                           JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



     BRIAN WHITAKER,
            Plaintiff,                    CV 19-09424 DSF (GJSx)

                     v.                   JUDGMENT

     LARCHMONT VILLAGE PLAZA,
     et al.,
             Defendants.



       The Court having granted a motion for summary judgment and
    declined supplemental jurisdiction over Plaintiff’s state law claim,

       IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
    Plaintiff’s first cause of action be dismissed with prejudice and the
    second cause of action be dismissed without prejudice to filing in state
    court, and that Defendant recover costs of suit pursuant to a bill of
    costs filed in accordance with 28 U.S.C. § 1920.



       IT IS SO ORDERED.



     Date: July 20, 2020                 ___________________________
                                         Dale S. Fischer
                                         United States District Judge
